Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 04/18/2022.   The changes and remarks disclosed therein were considered.
	Claims 1-20 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 04/18/2022 with respected to the rejection of Dallesasse John have been fully considered and are persuasive (see pages 5-7 of an amendment filed 04/18/22).  The rejection of Dallesasse John has been withdrawn.
Allowable Subject Matter
3.	Claims 1-20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Dallesasse John, L Foong Sally Y and Wan Ming Yeung Luke taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a second index head configured to move the substrate in an indexing direction from the second position to a third position; wherein at least one of the first index head and the second index head further comprises a bonding element configured to effect a bonding process between the substrate and an element disposed against the substrate so that bonding and movement in the indexing direction is implemented simultaneously by any index head selected from the group consisting of the first index head, the second index head, and any combination thereof” in a bonding and indexing apparatus as claimed in the independent claim 1.  Claims 2-19 are also allowed because of their dependency on claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.